Citation Nr: 1041997	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  10-16 521	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to November 
1945. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  Jurisdiction over the 
appeal currently resides with the RO in Indianapolis, Indiana.  

In August 2010, the Veteran, without good cause, failed to show 
for the hearing that he had requested before a Veterans' Law 
Judge sitting at the RO.  Therefore, VA adjudication of the 
appeal may go forward without holding the requested hearing.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

In March 2003, the Veteran raised a claim for an increased 
rating for tinnitus.  This claim has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDING OF FACT

At no time during the pendency of the appeal has the Veteran's 
bilateral hearing loss been manifested by audiometric test 
results corresponding to numeric designations worse than XI in 
the right ear and IV in the left ear or by speech recognition 
ability worse than 0% in the right ear and 78% in the left ear.  


CONCLUSION OF LAW

The Veteran has not met the criteria for a rating in excess of 40 
percent for bilateral hearing loss at any time during the 
pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.85, 
4.86, Diagnostic Code (DC) 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability; the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that a letter dated in March 2009, prior to 
the May 2009 rating decision, provided the Veteran with notice 
that fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice of the laws and regulations governing disability ratings 
and effective dates as required by the United States Court of 
Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Moreover, even if the above letter did 
not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board 
finds that this notice problem does not constitute prejudicial 
error in this case because the record reflects that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim after reading the above letter as well as 
the rating decision and statement of the case.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent post-service evidence 
including the Veteran's records from the Sarasota, Bay Pines, and 
Indianapolis VA Medical Centers.  

In this regard, an October 2008 audiological VA treatment record 
makes reference to an audiological report that is not found in 
the claim's file.  However, while VA adjudicators are deemed to 
have constructive notice of VA treatment records (see Bell v. 
Derwinski, 2 Vet. App. 611 (1992)), the Board nonetheless finds 
that a remand to request this report is not required because the 
report pre-dates the November 2008 date of claim and is therefore 
not relevant to the current claim.  See Francisco v. Brown, 
7 Vet. App. 55 (1994) (holding that the current level of 
disability is of primary concern in a claim for an increased 
rating; the more recent evidence is generally the most relevant 
in such a claim, as it provides the most accurate picture of the 
current severity of the disability).  The Board also finds that a 
remand to request this report is not required because the record 
includes a more contemporaneous April 2009 VA audiological 
examination which, along with its March 2010 addendum, is 
adequate to rate the current severity of the Veteran's disability 
under all applicable rating criteria.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate); Also see Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is 
not a license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to specifically 
identified documents that by their description would be facially 
relevant and material to the claim").  

As reported above, the record shows that the Veteran was afforded 
a VA examination in April 2009, which when taken together with 
its March 2010 addendum, is adequate to adjudicate the claim 
because the examiner provided a medical opinion as to the 
severity of his disability that allows the Board to rate it under 
all applicable Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); 
Barr, supra.  

The Board notes that the April 2009 VA examiner did not have the 
Veteran's claim's file.  The Board points out, however, that the 
claim's file need not be available to the examiner in every case.  
Rather, the determination as to whether review of prior medical 
records is necessary in a particular case depends largely upon 
the scope of the examination and the nature of the findings and 
conclusions the examiner is requested to provide.  See VAOPGCPREC 
20-95.  

In this case, while the VA examiner reported that he did not have 
the Veteran's claims files it is clear he had his VA treatment 
records because he cited to relevant evidence found in these 
records in his report.  Moreover, the audiological findings 
provided by this examiner, and the lack of any conflicting 
audiological findings in the treatment records generated during 
the pendency of the appeal, lead the Board to conclude that that 
the Veteran was not prejudiced by his VA examiner not having his 
claim's file.  Id.

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Analysis

The Veteran asserts that his bilateral hearing loss meets the 
criteria for a higher rating.  It is also requested that the 
Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Each service-
connected disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The current level of disability, 
however, is of primary concern in a claim for an increased 
rating; the more recent evidence is generally the most relevant 
in such a claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases where the original rating 
assigned is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Moreover, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period that the increased rating claim has been 
pending.  In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Veteran's service-connected bilateral hearing loss is 
currently rated as 40 percent disabling under the provisions of 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under controlling laws and regulations, the rating assigned for 
hearing loss is determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 to 
100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of controlled 
speech discrimination tests, together with the results of 
puretone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 cycles per second (Hz).  To evaluate the degree of 
disability, the rating schedule establishes 11 auditory acuity 
levels ranging from level I, for essentially normal acuity, 
through level XI, for profound deafness.  38 C.F.R. § 4.85 et. 
seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 
are used to calculate the rating to be assigned.  38 C.F.R. 
§ 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of 
the four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz) is 55 decibels or more, Table VI or Table VIa is to be 
used, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 
Hertz, Table VI or Table VIa is to be used, whichever results in 
the higher numeral.  Thereafter, that numeral will be elevated to 
the next higher Roman numeral.  38 C.F.R. § 4.86(b).

With the above criteria in mind, audiometric testing conducted at 
the April 2009 VA examination showed puretone thresholds of 90, 
105+, 105+, and 105+ decibels in the right ear and puretone 
thresholds of 45, 65, 80, and 75 decibels in the left ear, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The averages 
were 101.25 decibels in the right ear and 66.25 decibels in the 
left ear.  Speech recognition ability was 0 percent in the right 
ear and 78 percent in the left ear.  These opinions are not 
contradicted by any other medical opinion of record.  See Colvin 
v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is not 
permitted to base decisions on its own unsubstantiated medical 
conclusions).

With application of the above test results to 38 C.F.R. § 4.85, 
Table VI, Table VII, the Veteran's right ear hearing loss, at its 
very worst, is assigned a numeric designation of XI and the left 
ear hearing loss, at its very worst, is assigned a numeric 
designation of IV.  These test scores do not result in the 
Veteran's bilateral hearing loss being rated as more than 40 
percent disabling under Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85.  Therefore, a higher evaluation is not warranted under 
Table VII.  Id.  This is true throughout the period of time 
during which his claim has been pending and therefore 
consideration of staged ratings is not warranted.  Hart, supra.

As is apparent from the results set out above, the Veteran had 
thresholds of 55 decibels or more at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hz) in the right ear.  
Consequently, 38 C.F.R. § 4.86(a) is for application.  With 
application of the above test results to 38 C.F.R. §§ 4.85, 4.86 
Table VI, Table VIA, and Table VII and as to the right ear and 
38 C.F.R. § 4.85, Table VI and Table VII as to the left ear, the 
Veteran's right ear hearing loss, at its very worst, is once 
again assigned a numeric designation of XI and the left ear 
hearing loss, at its very worst, is assigned a numeric 
designation of IV.  These test scores do not result in the 
appellant's bilateral hearing loss being rated as more than 40 
percent disabling under 38 C.F.R. §§ 4.85, 4.86(a).  Therefore, a 
higher evaluation is not warranted under Table VI, Table VIA, and 
Table VII.  Id.  This is true throughout the period of time 
during which his claim has been pending and therefore 
consideration of staged ratings is not warranted.  Hart, supra.

Moreover, as is apparent from the results set out above, the 
Veteran did not have thresholds of 30 decibels or less at 1,000 
Hz and 70 decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. 
§ 4.86(b) is not for application for either ear based on this 
criteria.  Moreover, despite the Veteran having effectively no 
hearing in his right ear, neither the April 2009 VA examiner, or 
any other VA examiner, indicated that the use of speech 
discrimination scores is inappropriate because of language 
difficulties.  38 C.F.R. § 4.85(c).  Therefore, a higher rating 
is also not warranted under these rating criteria.  This is true 
throughout the period of time during which his claim has been 
pending and therefore consideration of staged ratings is not 
warranted.  Hart, supra.

Based on the Veteran's and his representative's written 
statements to the RO and/or the Board, the Board will consider 
38 C.F.R. § 3.321(b)(1) (2010).  Although the Veteran and his 
representative claim that the rating schedule does not adequately 
compensate the claimant for the problems caused by his bilateral 
hearing loss, the evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that his 
bilateral hearing loss, acting alone, has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  In fact, the April 2009 VA examiner opined that it 
had no significant affects on his occupation.

It is undisputed that this disability affects employment, but it 
bears emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1.  Therefore, 
given the lack of objective evidence showing unusual disability 
not contemplated by the rating schedule, the Board concludes that 
the criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met despite the 
Veteran's representative's claims to the contrary .  See Thun v. 
Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

In adjudicating the current appeal for an increased rating, the 
Board has also not overlooked the Court's recent holding in Rice 
v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that 
claims for higher evaluations also include a claim for a TDIU 
when the appellant claims he is unable to work due to a service 
connected disability).  However, the Board finds that Rice is not 
applicable to the current appeal because the Veteran has never 
specifically claimed that his service connected bilateral hearing 
loss prevents him from obtaining and maintain employment.  

In reaching this conclusion, the Board has considered the 
provisions set forth in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007).  In Martinak, the Court held that, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  

The Court reasoned that, "unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra[-]schedular 
rating is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability on a 
Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists to 
provide information in anticipation of its possible 
application."  Id.  

In the present appeal, the April 2009 VA examiner found no 
significant impairment of the Veteran's employability and no 
effect on his usual daily activities as a result of his hearing 
loss.  Although the examiner provided no further discussion of 
the functional effects caused by the Veteran's bilateral hearing 
loss disability, no prejudice results because other evidence of 
record, to include the Veteran's own statements, adequately 
reflected on this issue.  

Specifically, the Veteran has described the functional impairment 
that he experiences as a result of his bilateral hearing loss.  
See, e.g., multiple statements of the Veteran and his 
representative as well as the Veteran's statements to his 
doctors.  In this regard, the Veteran is credible to report on 
what he sees and feels and others are credible to report on what 
they can see.  See Davidson, supra; Jandreau, supra; Buchanan, 
supra; Charles, supra; also see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  For example, the Veteran is competent to report 
that he has problems hearing people talk and his representative 
is competent to report that the claimant appeared to have 
difficulty hearing them.  However, the Veteran and his 
representative are not competent to opine as to the claimant's 
puretone thresholds or speech recognition ability because such 
opinions requires medical expertise which they have not been 
shown to have and these types of findings are not readily 
observable by a lay person.  Id; also see Espiritu, supra.  
Furthermore, the Board finds more competent and credible the 
medical opinion provided by the expert at the Veteran's 
audiological examination than his and his representative's lay 
assertions.  Id; also see Guerrieri v. Brown, 4 Vet. App. 467, 
473 (1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches....  As is 
true with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

In adjudicating the current appeal for an increased rating, the 
Board has also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for an 
increased rating for bilateral hearing loss must be denied. 


ORDER

A rating in excess of 40 percent for bilateral hearing loss is 
denied at all times during the pendency of the appeal.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


